DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   05/19/2021. 
Claims 1-10 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the limitations reciting “when the estimated cognitive load of the driver is greater than a threshold value, execute a speech dialogue with the driver of the vehicle at a first response time while the cognitive load of the driver remains above the threshold level…when the estimated cognitive load of the driver is not greater than the threshold value, execute the speech dialogue with the driver at a second response time…and the first response time is longer than the second response time.” are mapped using the new reference, Placke, which addresses Applicant’s arguments on pages 9-10 regarding modifying the timing of response based on the cognitive load. Please see the new mappings below for further detail. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puranik (US PG Pub No. 2018/0204570), hereinafter Puranik, and further in view of Placke et al. (U.S. PG Pub No. 2009/0216389), hereinafter Placke.

Regarding claims 1, 7, and 8, Puranik teaches
(claim 1) An in-vehicle electronic device comprising ([0005:1-6] a vehicular infotainment system):
(claim 1) one or more processors configured to ([0023:1-7] a computer includes a central processing unit):
(claim 7) A non-transitory computer-readable medium storing computer program code that, when executed by a processor ([0023:1-7, 20-31] a memory, i.e. non-transitory computer-readable medium, may store program , causes the processor to:
(claim 8) A method of controlling an in-vehicle electronic device ([0007:1-7] a method of controlling interaction between a vehicle driver and an infotainment system, i.e. in-vehicle electronic device), the method comprising:

acquire, from an acceleration sensor, one or more measured acceleration values of a vehicle ([0016:1-9], [0026:10-20] on-board information sensors, i.e. acceleration sensor, provide vehicle speed data, and braking or accelerator use, i.e. one or more measured acceleration values of a vehicle, to the computer, i.e. acquire);
estimate a cognitive load of a driver of the vehicle based on the one or more measured acceleration values ([0016:1-9] the braking or accelerator use, i.e. one or more measured acceleration values, is used to quantify the driver’s range within the cognitive load profile, i.e. estimate a cognitive load of a driver);
the speech dialogue corresponds to a voice service that receives user speech captured by a microphone and controls a speaker to output audio ([0026:1-6], [0033:3-11], [0038:1-3] the system accepts speech input from a microphone, i.e. receives user speech captured by a microphone, where the voice command is received by the HMI, i.e. voice service, and the HMI responds to the voice command verbally, i.e. speech dialogue, such as through audio speakers, i.e. controls a speaker to output audio), 
the first response time and the second response time correspond to a time from the end of the driver's speech to the start of speech of the in-vehicle electronic device ([0038:1-4], [0039] the HMI response, i.e. start of speech of the in-vehicle electronic device, either may be paused for a period of time, i.e. first response time, or may not be paused and may respond under normal conditions, i.e. the second response time from the end of the driver’s speech, depending on the level of cognitive load of the driver).3
While Puranik provides the pause of an HMI response depending on the cognitive load profile of a driver, Puranik does not specifically teach that the response is given at a specific time, and thus does not teach
when the estimated cognitive load of the driver is greater than a threshold value, execute a speech dialogue with the driver of the vehicle at a first response time while the cognitive load of the driver remains above the threshold level; and
 when the estimated cognitive load of the driver is not greater than the threshold value, execute the speech dialogue with the driver using at a second response time, wherein… 
the first response time is longer than the second response time.  
Placke, however, teaches when the estimated cognitive load of the driver is greater than a threshold value ([0005] when the driver is subjected to a higher level of stress, i.e. estimated cognitive load of the driver, such as bad weather or when driving at high speed, i.e. greater than a threshold value), execute a speech dialogue with the driver of the vehicle at a first response time while the cognitive load of the driver remains above the threshold level ([0003], [0005], [0017], [0025], [0028-31], [0039] acoustic text output can be output to the driver, i.e. speech dialogue with the driver of the vehicle, based on the time of the event that triggers the information output ; and
 when the estimated cognitive load of the driver is not greater than the threshold value ([0005], [0028-31] when the driver is not subjected to a higher level of stress, i.e. estimated cognitive load of the driver, such as during a normal driving situation, i.e. not greater than the threshold value), execute the speech dialogue with the driver at a second response time ([0003], [0005], [0017], [0025], [0028-31], [0039] acoustic text output can be output to the driver, i.e. speech dialogue with the driver of the vehicle, based on the time of the event that triggers the information output and using a specific pause length before outputting the information, i.e. response time, based on the driving situation, such as a 1s pause during a normal driving situation, i.e. at a second response time, so that the predetermined pause between items allows the driver to better perceive the information outputted), and
the first response time is longer than the second response time ([0017], [0028-31] the pause is longer during a high stress driving situation, such as 2s for a wet roadway and 3s for a high vehicle speed, i.e. first response time, while during normal driving situations the pause is 1s, i.e. longer than the second response time).  
Puranik and Placke are analogous art because they are from a similar field of endeavor in providing information to vehicle drivers that considers driver stress as part of the interaction. Thus, it would have been obvious to one of ordinary skill in the art, 

Regarding claim 2, Puranik in view of Placke teaches claim 1, and Puranik further teaches 
dynamically modify a response time of the voice service by adjusting a parameter for recognition speed of a speech recognition decoder based on the one or more measured acceleration values of the vehicle ([0016:1-22], [0037:1-7], [0039] when the system receives accelerator inputs, i.e. based one or more acceleration values of the vehicle, driver cognitive load is identified, and speech recognition parameters, end-of-speech timeout, i.e. parameter for recognition speed of a speech recognition decoder, are dynamically adjusted, i.e. dynamically modify, which can be combined with a response pause by the HMI to affect how long the audio response is silenced after receiving the voice command, i.e. a response time of the voice service).

Regarding claim 3, Puranik in view of Placke teaches claim 1, and Puranik further teaches
calculate an index value indicating a change in acceleration of the vehicle based on the one or more measured acceleration values of the vehicle ([0016:1-9] the system calculates a driver load profile, i.e. index value, using driver behavior identified by braking or accelerator use, i.e. change in the acceleration of the vehicle based on the one or more measured acceleration values), and 
control a response time of the voice service such that the response time becomes longer when the index value is within a second range compared to when the index value is within a first range ([0036:1-9], [0039] when cognitive load, i.e. index value, is under elevated conditions, i.e. within a second range, the pause of the HMI response, i.e. response time of the voice service, may be lengthened until the situation causing enhanced cognitive load has abated, i.e. control a response time…becomes longer, where the HMI response during lower cognitive load may not be paused, i.e. index value is within a first range); and
an upper limit of the first range is below a lower limit of the second range ([0038:1-7, 16-24], [0039] cognitive load is measured under normal driving conditions, where load is not elevated, i.e. upper limit of the first range, and elevated cognitive load above the normal conditions, i.e. below a lower limit of the second range).

Regarding claim 4, Puranik in view of Placke teaches claim 3, and Puranik further teaches
stop the speech dialogue with the driver when the index value is within a third range ([0039] in an extreme cognitive load situation, i.e. index ; and
an upper limit of the second range is below a lower limit of the third range ([0037:1-7], [0039] for extreme cognitive load, i.e. third range, the driver has reached a high enough cognitive load that it is preferable to abort the dialogue, i.e. lower limit of the third range, while enhanced cognitive load, i.e. second range, occurs when the cognitive load is higher than the normal condition and the driver requires more time, so the system pauses the HMI response long enough for the situation causing enhanced cognitive load to abate, i.e. upper limit of the second range is below), or an upper limit of the third range is below a lower limit of the first range.

Regarding claim 9, Puranik in view of Placke teaches claim 1, and Puranik further teaches
wherein the in-vehicle electronic device further comprises the speaker and the microphone ([0026:1-6], [0033:3-11], [0038:1-3] the system, i.e. in-vehicle electronic device, accepts speech input from a microphone, and responds to the voice command verbally, such as through audio speakers).  

Regarding claim 10, Puranik in view of Placke teaches claim 1, and Puranik further teaches
determine whether the estimated cognitive load of the driver is in a small category, a medium category or a large category, and based on determining that the estimated cognitive load of the driver is in the large category, stop execution of the voice service ([0037:1-7], [0039] the cognitive load of a driver, i.e. estimated cognitive load, is determined to be in a normal condition, i.e. small category, enhanced cognitive load, i.e. medium category, or extreme cognitive load, i.e. large category, and when the driver has reached an extreme cognitive load so that it is preferable to abort the dialogue, i.e. determining that the estimated cognitive load of the driver is in the large category, the system cancels the HMI response altogether, i.e. stop execution of the voice service).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puranik, in view of Placke, and further in view of Douros et al. (U.S. PG Pub No. 2002/0120374), hereinafter Douros.

Regarding claim 5, Puranik in view of Placke teaches claim 4.
While Puranik in view of Placke provides aborting a speech dialog, Puranik does not specifically teach issuing a warning when the dialogue is aborted, and thus does not teach
issue an alarm for the driver when the one or more processors stop the speech dialogue with the driver.
Douros, however, teaches issue an alarm for the driver when the one or more processors stop the speech dialogue with the driver ([0024], [0037], [0053] when the system, which includes a processor, i.e. one or more processors, places a call to the driver on hold, i.e. stop the speech dialogue with the driver, a message is provided to .
Puranik, Placke, and Douros are analogous art because they are from a similar field of endeavor in providing information to vehicle drivers that considers driver stress as part of the interaction. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify aborting speech dialog teachings of Puranik, as modified by Placke, with the delivery of a message to alert the driver of a call being suspended as taught by Douros. The motivation to do so would have been to achieve a predictable result of enabling the system to inform the driver of the status of an interaction based on a system taking automatic action, such as automatically placing a call on hold (Douros [0053]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puranik, in view of Placke, and further in view of Kakuda et al. (U.S. PG Pub No. 2006/0155456), hereinafter Kakuda.

Regarding claim 6, Puranik in view of Placke teaches claim 3, and Puranik further teaches
calculate, based on the one or more measured acceleration values of the vehicle…the index value ([0016:1-22], [0026:10-20] the system uses operation inputs such as braking and accelerator use, i.e. based on the one or more measured acceleration values of the vehicle, to determine cognitive load on the driver, i.e. calculate…the index value).  

a variance, a standard deviation, or a difference between a maximum value and a minimum value of the one or more measured acceleration values of the vehicle in every predetermined period of time
Kakuda, however, teaches a variance, a standard deviation, or a difference between a maximum value and a minimum value of the one or more measured acceleration values of the vehicle in every predetermined period of time (Fig. 7, [0061] the standard deviation of vehicle movement, i.e. acceleration of the vehicle, is plotted along a time axis, i.e. in every predetermined period of time).
Puranik, Placke, and Kakuda are analogous art because they are from a similar field of endeavor in acquiring vehicle acceleration information. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of braking and accelerator use teachings of Puranik, as modified by Placke, with the calculation of a standard deviation of movement as taught by Kakuda. The motivation to do so would have been to achieve a predictable result of determining vehicle movement over a period of time (Kakuda [0061]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mikael Palshof Troels (WO 2011/000382): Pausing stimuli or alarms for a predetermined period of time when a predefined acceleration is encountered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
07/14/2021